DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 18, 2020.  Claims 1 – 9 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to for exceeding 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation directed to “a recognizer”, “a target vehicle specifier”, “a driving controller”, “a first target vehicle specifier”, “a second target vehicle specifier” and “an arbitrator” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “recognizer” corresponds to “recognizer 130” which forms a part of “first controller 120” (see Fig. 2 of applicant’s disclosure); 
The claimed “target vehicle specifier” corresponds to “target vehicle specifier 140” which forms a part of “recognizer 130” and “first controller 120” (see Fig. 2 of applicant’s disclosure); 
The claimed “driving controller” corresponds to “second controller 190” (see Fig. 2 of applicant’s disclosure); 
The claimed “first target vehicle specifier” and “second target vehicle specifier” corresponds to ”first target vehicle specifier 142” and “second target vehicle specifier 144” which forms a part of “recognizer 130” and “first controller 120” (see Fig. 2 of applicant’s disclosure); and
The claimed “arbitrator” corresponds to “arbitrator 146” which forms a part of
“recognizer 130” and “first controller 120” (see Fig. 2 of applicant’s disclosure). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 9 fall into one of four of the statutory categories?  Yes. The preamble of claims 1 and 9 recite a device and a computer-readable non-transitory storage medium, respectively.  The body of the claim 1 positively recites several elements, and the computer-readable non-transitory storage medium is recited in combination with a computer.  Therefore, claims 1 and 9 are directed to an apparatus. 
Does claim 8 fall into one of four of the statutory categories?  Yes. The preamble of claim 8 recites a method, and the body of the claim positively recites a series of steps.  Therefore, claim 8 is directed to a process.

	Step 2A – Prong 1
Do claims 1, 8 and 9 recite a judicial exception?  Yes. The claims recite the limitations of recognizing a surrounding situation of a vehicle, specifying a target vehicle which is a control target of the vehicle within a set reference range based on a recognition result of the recognizer, specifying the target vehicle in a reference range based on lane information, specifying the target vehicle in a reference range based on a behavior of the vehicle, and selecting one of the first target vehicle information and the second target vehicle information. The recognizing, specifying and selecting limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a recognizer” and “a target vehicle specifier” nothing in the claim precludes the recognizing, specifying and selecting steps from practically being performed in the human mind and/or visually. For example, but for the “a recognizer” and “a target vehicle specifier” language, the claims encompass the user manually and/or visually recognizing a surrounding situation of a vehicle, specifying a target vehicle which is a control target of the vehicle within a set reference range based on a recognition result of the recognizer, specifying the target vehicle in a reference range based on lane information, specifying the target vehicle in a reference range based on a behavior of the vehicle, and selecting one of the first target vehicle information and the second target vehicle information. These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 8 and 9 integrate the judicial exception into a practical application?  No. The claim recites four additional elements: controlling at least one of an acceleration or deceleration speed and steering of the vehicle based on a position of the specified target vehicle, outputting first target vehicle information, outputting second target vehicle information, and outputting the selected target vehicle information to the driving controller. The “driving controller”, components of the “target vehicle specifier” and/or the “computer” in these steps are recited at a high level of generality, i.e., as a generic controller/processor performing generic computer functions.  For instance, driving controllers are well known for controlling at least one of an acceleration or deceleration speed and steering of the vehicle based on a position of a specified target such as an object, a median strip, or a destination.  Computers are known for outing data.  These generic controller and processor limitations are no more than mere instructions to apply the exception using a generic controller and/or computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

Step 2B 
Do claims 1, 8 and 9 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element(s) in the claims amount to no more than mere instructions to apply the exception using a generic controller and/or computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic controller and/or computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 7 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 7 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 – 8 of copending Application No. 16/822,087 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from claims 1 and 6 – 8 in the referenced application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667